DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter


The indicated allowability of claim 2, now in independent claim 1, is withdrawn in view of the revisited reference(s) to Fukawatase et al. U.S. 2019/0084516 (“Fukawatase”).  Rejections based on the newly cited reference(s) follow.
Claim 6 – 10 are allowed.

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Fukawatase et al. U.S. 2019/0084516 (“Fukawatase”).  Fukawatase discloses a side apparatus (abstract), for a vehicle seat (abstract, 108) including a side frame (20), having a side wall part (30), the side airbag apparatus comprising: 
an airbag (50) for restraining a passenger (P) when expanded and deployed; and 
an inflator (22) for supplying expansion gas to the airbag, the airbag including: 
a first chamber (70) housing the inflator and deployable outwardly in a lateral direction [0078] relative to the side wall part; 
a second chamber (64) deployable inwardly in the lateral direction relative to the side wall part; and 
a gas guide (53) arranged so as to surround the inflator inside the first chamber, wherein the airbag includes:
a first inner vent (112) is formed at a first boundary part (53A) between the gas guide and the first chamber, with gas introduced from the gas guide to the first chamber via the first inner vent, and 
a second inner vent (55) is formed at a second boundary part (53F) between the gas guide and the second chamber, with gas introduced from the gas guide to the second chamber via the second inner vent;
a third inner vent (67) at a third boundary part (fig. 8) between the first chamber and the second chamber, with gas introduced from the second chamber to the first chamber via the third inner vent.
In reference to claims 14, Fukawatase further discloses a side airbag apparatus (110) for a vehicle seat (108) including a side frame (20) having a side wall part (30), the side airbag apparatus comprising: 
an airbag (50) for restraining a passenger (P) when expanded and deployed; and 
an inflator (22) for supplying expansion gas to the airbag, the airbag including: 
a first chamber (74) housing the inflator and deployable outwardly in a lateral direction (fig. 8) relative to the side wall part, at least a portion of the first chamber overlapping the side wall 
a second chamber (64) deployable inwardly in the lateral direction relative to the side wall part; and 
a deployable gas guide (53) surrounding the inflator, wherein the airbag includes: 
a first inner vent (112) formed at a first boundary part (53A0 between the gas guide and the first chamber, the first boundary part being vertically oriented, the first inner vent arranged to introduce gas from the deployable gas guide in a horizontal direction (fig. 8) into the first chamber, and 
a second inner vent (55) formed at a second boundary part (53F) between the deployable gas guide and the second chamber, the second inner vent arranged to introduce gas from the deployable gas guide in the horizontal direction into the second chamber.
In reference to claim 15, Fukawatase further discloses the deployable gas guide including a flexible panel (53A) defining the first boundary part.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukawatase in view of Ohno et al. U.S. 2017/0174174 (“Ohno”).  Fukawatase does not disclose a strap having the front end coupled to the rear side of the second chamber, wherein the rear end of the strap is coupled to the side frame.  Ohno teaches a strap (fig. 2) having a front end (T4) coupled to a rear side of a second chamber (64B); wherein a rear end of the strap is coupled to a side frame (32).  Ohno further teaches wherein a non-expanding region (T4, 102) is formed in the rear of the expanding region of the second .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


KAREN BECK
Primary Examiner
Art Unit 3614



/KAREN BECK/Primary Examiner, Art Unit 3616